DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 15 March 2021
Claims 1, 7, 13 and 17 have been amended.
Claims 5-6, 11-12, 16 and 20 have been cancelled.
Claims 1-4, 7-10, 13-15 and 17-19 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. §112(b)
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s). New rejections have arisen as a result of the entered amendments.
Claim Rejections Under 35 U.S.C. §101
In response to the Enfish argument, the claims here are unlike the claims in Enfish. In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. In Enfish v. Microsoft, the United States Court of Appeals for the Federal Circuit decision… that “the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory” which is “directed to a specific implementation of a solution to a problem in the software arts.”  See also details in re TLI Communication LLC. 
In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in Enfish,. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem.
To the extent to which applicant emphasizes the computer components present in the Claims (i.e. the IoT device, the companion application, the display screen, and the server computer), these elements amount to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
Applicant argues that the invention solves the technological problem of how to permit a consumer to easily, efficiently and securely utilize his or her mobile device to provision a payment account contained within a wallet application to an IoT device (such as a wearable health monitoring device) via use of a companion application UI of a companion application that is associated with that IoT device. Examiner respectfully disagrees. If you strip away all the computer components, all you are left with is transmitting, receiving and associating payment account credentials and companion tokens (i.e. the recited judicial exception). The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception:
However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)

Drawing attention to the emphasized section, improvements in the judicial exception itself (e.g. a recited fundamental economic concept) is not an improvement in technology. In the current case, regardless of whether or not applicant’s invention improves account provisioning processes via improved convenience to the user (by forgoing authentication), improving a method, algorithm, or process account provisioning absent of any technological modification, would be an improvement to the 
Step 2A Prong 1
Applicant argues that the independent claims do not describe commercial or legal interactions but for the recitation of generic computer components. (see pages 15 of the remarks). Applicant then argues that the claimed process is necessarily rooted in an electronic environment embodied by hardware components and proceeds to emphasize the computer components of the claimed limitations. Examiner respectfully disagrees. These recited computer components are recited at a high level of generality (as generic Internet of Things devices) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. If all the generic computer components are stripped away, you are left with the abstract idea of linking (or associating) payment credentials to one or more sources using credentials and identification information stored in a second source. Therefore the claims recite an abstract idea under Step 2A Prong 1.

Step 2A Prong 2
Applicant argues (See page 17 of the remarks) that the claims as amended recite an improvement to the functionality of a mobile device processor of a consumer’s mobile device by 

Step 2B
Applicant argues that the pending claims include limitations other than what is well-understood, routine, and conventional in the field and then recites most of the claim limitations. As already presented in the prior Office Action (pages 25-27), the computer components are either not described in further detail within the application’s specification beyond what would be generic computer structure or are admitted by applicant’s own admission that the components are generic computer components. The additional elements represent what is well-understood, routine and conventional in the field.
Applicant argues that the claims overcome the prior art and strengthens the conclusion that the steps are not well-understood, routine, and conventional. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See MPEP § 2106.05(I) Furthermore, tests for whether an element is conventional under Step 2B only applies to the additional elements recited and not 

Claim Rejections Under 35 U.S.C. §102(a)(1)
Applicant’s arguments with respect to claim(s) 13 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections Under 35 U.S.C. §103
Applicant notes that The Office admits that Brockmann does not disclose launching a companion application, but then cites portions of Brockmann that allegedly suggest companion applications. Upon further review Brockmann does in fact disclose launching a companion application and does at least render obvious that said application UI may embody icons that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0080].
Applicant argues that Brockmann does not concern provisioning payment card credentials to one of an Internet of Things (IoT) device or to a merchant, as claimed. This is incorrect. As cited in the instant rejection, Brockmann discloses other entities that may share or may have credentials pushed to their respective wallets (i.e. companion 
Applicant argues that Lyman does not cure the deficiencies of Brockmann. This argument is rendered moot in view of the current rejections.
Applicant argues that Brockmann does not disclose the newly amended confirmation message. Examiner respectfully disagrees. Brockmann discloses “In some embodiments, when a payment credential is “associated with” a digital wallet, the payment credential is shown by the interface, to be connected with the digital wallet for use as a payment credential with the digital wallet.” See at least paragraph [0083]. As such, it is clear that Brockmann does disclose displaying a confirmation message indicating that the companion token has been loaded to one of the merchant or the IoT device. 

Claim Interpretation
Examiner notes that the phrase “companion application” in the context of this invention may include any software associated with a third party as is consistent with page 4, lines 6-10 of the specification. Furthermore, associating the token with this application is functionally equivalent to storing the token in a sub-wallet or secondary wallet (or the like) associated with that software or third party.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 and 17 recite, in part, “…one of a merchant or an IoT device…” in the last transmitting step and “…one of a merchant…” in the last transmitting step. It is unclear if these recited merchant or IoT device are the same as the “one of an Internet of Things (IoT) device or a merchant” previously recited in the preamble. Examiner will interpret them to recite “one of the merchant or the IoT device” and “one of the merchant” for purposes of examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:

Step 2A Prong 1 of the 101 Analysis:
The following limitations and similar versions are found in claims 1, 7, 13 and 17
Claims 1 and 7:
“transmitting,…,payment account credentials of the selected payment card account;”
“receiving,…,a companion token representing a digitization of the selected payment card account”
“associating,…,the companion token with the companion application associated with the IoT device.”
“transmitting,…to the IoT device associated with the companion application, the companion token;”
Claims 13 and 17
“transmitting,…,payment account credentials of the selected payment card account;” 
“receiving,…,a companion token representing a digitization of the selected payment card account”
“associating,…,the companion token with the companion application”
“transmitting,…,the companion token enabling the consumer to utilize the IoT device to conduct transactions”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “a consumer mobile device”, “consumer device”, “wallet server computer”, “issuer financial institution computer”, “tokenization provider computer”, “a memory”, “an input component”, “a display screen”, or “a commerce platform computer” nothing in the claims’ elements precludes the steps from practically reciting commercial or legal interactions. For example, but for the recited computer language, the limitations in the context of this claim encompasses marketing or sales activities or behaviors or could reasonably encompass agreements in the form of contracts. A marketing or sales activity is performed when 
Dependent claims 2-3, 6, 8-9, 12, 14-16 and 18-20 are directed to the following:
Claims 2, 8, 14 and 18:
“authenticating,…,the user”
Claims 3, 9, 15 and 19:
“determining,…,that the authentication data input by the user is incorrect”
“terminating,…,the device token association process.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include commercial and legal interactions such as marketing or sales activities or behaviors or agreements in the form of contracts. Accordingly, these claim 
Dependent claims 4 and 10 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claims 4 and 10:
“…wherein the companion application user interface further comprises an option to manually enter payment card credentials”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:

Claims 1 and 7:
“receiving,…,an instruction to launch a companion application…”
“launching,…,the companion application”
“displaying,…,a companion application user interface comprising an option to obtain payment card credentials from at least one wallet application;”
“receiving,…,selection of the option from the companion application UI;”
“displaying,…,a selection screen comprising an icon identifying the IoT device and a list of payment card accounts associated with the wallet application…;”
“receiving,…,a selection of a payment card account from the selection screen to associate with the companion application;”
“…by a mobile device processor of a consumer’s mobile device from an input component…”
“…a display screen…”
“…a wallet server computer…”
“…an Internet of Things (IoT) device…”
“displaying,…,a confirmation message indicating that the companion token has been loaded to the IoT device.”
Claims 13 and 17:
“receiving,…,an instruction to launch a wallet application;”
“launching,…,the companion application”
“displaying,…,a wallet application user interface comprising a list of available companion applications associated with at least one of available devices, applications and merchants;”
“receiving,…,selection of a companion application;”
“displaying,…,a list of available payment card accounts of the wallet application for selection by the user to associate with the companion application;”
“receiving,…,a selection of at least one payment card account;”
“…by a mobile device processor of a consumer’s mobile device from an input component…”
“…a display screen…”
“…a wallet server computer…”
“displaying,…,a confirmation message indicating that the companion token has been loaded to the IoT device.”
Claims 7 and 17:
“a consumer mobile device comprising a mobile device processor operably connected to a memory, an input component, and a display screen;”
“at least one Internet of Things (IoT) device operable for communications with the consumer mobile device;”
“a wallet server computer operably connected to the consumer mobile device;”
“an issuer financial institution computer operably connected to the wallet server computer;”
“a tokenization provider computer operably connected to the issuer FI computer;”
“a commerce platform computer operably connected to the wallet server computer and to the tokenization provider computer;”
“…the memory of the consumer mobile device comprises instruction configured to cause the mobile device processor to…”
The computer components (companion application, wallet application, consumer mobile device, IoT device, mobile device processor, input component, display screen, wallet server computer, issuer financial institution computer, tokenization provider computer, commerce platform computer and memory) are recited at a high level of generality (i.e. as generic software applications, generic devices, generic processors, generic input components, generic display screens, generic computing platforms and generic memory) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The receiving, launching, and displaying steps are recited at a high-level of generality (i.e., as generally receiving, 
Dependent claims 2-3, 8-9, 14-15 and 18-19 contain the following additional elements:
Claims 2, 8, 14 and 18:
“displaying,…,a prompt for the user to provide authentication data;”
“receiving,…,authentication data from the user;”
Claims 3, 9, 15 and 19:
“displaying,…,a prompt for the user to provide authentication data;”
“receiving,…,input of authentication data from the user;”
The displaying and receiving elements are recited at a high level of generality (i.e., as simply displaying and simply receiving) such that they amount to no more than mere data gathering which is adding insignificant extra solution 
The computer components (consumer device and companion application) are recited at a high level of generality (i.e. as a generic consumer device and generic software application) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The various system computers, server computer systems, IoT devices (both mobile and otherwise), input component, and display screen mentioned above are not described in further 
The memory mentioned above are disclosed in applicant’s specification (See page 17, lines 1-2). The component is described as any generic “program memory devices and/or working memory and/or secure storage devices, and the like”. Therefore by applicant’s own admission the components are generic computer components.
The processor mentioned above are disclosed in applicant’s specification as customized (See page 16, lines 22-26 of the specification) or specially designed (id at page 17, lines 15-19. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. If the applicant asserts that the claim recites significantly more because the generic computer is 'specially programmed' or is a 'particular machine' the examiner should look at whether the added elements provide significantly more than the judicial exception. See MPEP § 2106.05(b).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial 
(for transmitting data to the consumer device and launching the companion UI) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for receiving/transmitting/displaying data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8, 10, 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmann et al. (US 2017/0068952 A1 hereinafter Brockmann).

Claim 1
A method for provisioning payment card credentials to an Internet of Things (IoT) device using a companion application, comprising: 
receiving, by a mobile device processor of a consumer's mobile device from an input component, an instruction to launch a companion application, wherein the companion application is associated with a separate Internet of Things (IoT) device; (Brockmann discloses launching a companion application. See at least paragraphs [0079]-[0080]. Brockmann discloses other entities that may share or may have credentials pushed to their respect wallets (i.e. companion applications). See at least paragraph [0115]. Brockmann discloses other types of payment devices such as watch, glasses, etc. See at least paragraph [0039].)
launching, by the mobile device processor, the companion application; (Brockmann discloses launching a companion application. See at least paragraphs [0079]-[0080]. Brockmann discloses other entities that may share or may have credentials pushed to their respect wallets (i.e. companion applications). See at least paragraph [0115].)
displaying, by the mobile device processor on a display screen, a companion application user interface (UI) comprising an option to obtain payment card credentials from at least one wallet application; (Brockmann discloses when entering into a transaction the user may select a token or digital wallet associated with the token and select one or more account associated with the token in order to allocate the transaction to a specific account. See at least paragraph [0037]. Brockmann discloses the interface may be presented in response to a trigger event comprises purchases or managed by an application on the user device. See at least paragraph [0079].)
receiving, by the mobile device processor via the input component, selection of the option, a selection screen comprising an icon identifying the IoT device; (Brockmann discloses when entering into a transaction the user may select a token or digital wallet associated with the token and select one or more account associated with the token in order to allocate the transaction to a specific account. See at least paragraph [0037]. Brockmann discloses selection screens and wallet interfaces may embody icons that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0084] and [0113]-[0114].)
displaying, by the mobile device processor on the display screen, a selection screen comprising an icon identifying the IoT device and a list of payment card accounts associated with the wallet application; (Brockmann discloses when entering into a transaction the user may select a token or digital wallet 
receiving, by the mobile device processor via the input component, a selection of a payment card account from the selection screen to associate with the companion application; (Brockmann discloses selection of the account. Brockmann discloses in addition the token may be associated with a specific digital wallet or multiple digital wallets. See at least paragraph [0037]. Brockmann discloses selection screens and wallet interfaces may embody icons that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0084] and [0113]-[0114].)
transmitting, by the mobile device processor to a wallet server computer in response to the selection, payment account credentials of the selected payment card account (Brockmann discloses the user generating a token request. See at least paragraph [0041]. Brockmann discloses the user inputting their payment credential. See at least paragraph [0113]. Examiner notes this request is necessarily transmitted to the token service in order to proceed to the generating of the tokens for storage into the user’s payment device. Brockmann discloses selection screens and wallet interfaces may embody icons that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0084] and [0113]-[0114].)
receiving, by the mobile device processor from the wallet server computer, a companion token representing a digitization of the selected payment card account; (Brockman discloses a tokenization service providing a token to the user. See at least paragraph [0041]. Brockmann discloses storing the tokens in the user’s payment device. See at least paragraph [0051].)
associating, by the mobile device processor, the companion token with the companion application. (Brockmann discloses the token or digital wallet may be associated with a payment application that can be used regardless the device being used to enter into the transaction over the internet. See at least paragraph [0039]. Brockmann discloses associating the token with the wallet that is associating with the merchant or shared 
transmitting, by the mobile device processor to the IoT device associated with the companion application, the companion token; and (Brockmann discloses the system performing a transfer function of the payment credentials and adding payment credentials and tokens through the interface. See at least paragraphs [0119]-[0121].)
displaying, by the mobile device processor on the display screen, a confirmation message indicating that the companion token has been loaded to the IoT device. (Brockmann discloses “In some embodiments, when a payment credential is “associated with” a digital wallet, the payment credential is shown by the interface, to be connected with the digital wallet for use as a payment credential with the digital wallet.” See at least paragraph [0083].)

Although Brockmann does disclose a companion UI and a wallet management interface including payment account labels and indications of storage locations and associated entities, they might not explicitly disclose the particular selection screen 
It would be obvious to embody the UI as a selection of icons identifying the IoT device and a list of payment card accounts associated with the wallet application because Brockmann does teach that each of these elements may be embodied as icons (See at least paragraphs [0079]-[0084] and [0113]-[0114]) and to do so would be merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 2
The method of claim 1, further comprising, prior to displaying the list of payment card accounts associated with the wallet application: 
displaying, by the mobile device processor on the display screen, a prompt for the user to provide authentication data; (Brockmann discloses accessing the digital wallet management 
receiving, by the mobile device processor via the input component, authentication data from the user; and (Brockmann discloses receiving user authentication credentials. See at least paragraph [0081].)
authenticating, by the mobile device processor, the user. (Brockmann discloses authenticating the user. See at least paragraph [0081].)

Claim 4
The method of claim 1, wherein the companion application user interface further comprises an option to manually enter payment card credentials. (Brockmann discloses the payment credential may be input by the user. See at least paragraph [0113].)

Claim 7
A system for provisioning payment card credentials to an Internet of Things (IoT) device using a companion application, comprising:
a consumer mobile device comprising a mobile device processor operably connected to a memory, an input component, and a display screen; (Brockmann discloses a mobile device with display, processor and memory. See at least paragraph [0003].)
an Internet of Things (IoT) device operable for communications with the consumer mobile device; (Brockmann discloses other entities that may share or may have credentials pushed to them. See at least paragraph [0115]. Brockmann discloses other types of payment devices such as watch, glasses, etc. See at least paragraph [0039].)
a wallet server computer operably connected to the consumer mobile device; (Brockmann discloses tokenization service communicably coupled to token and account database (i.e. wallet server computer) and the consumer mobile device. See at least Fig. 1.)
an issuer financial institution computer operably connected to the wallet server computer; (Brockmann discloses an issuing financial institution computer. See at least Fig. 3.)
a tokenization provider computer operably connected to the issuer FI computer; and (Brockmann discloses a tokenization service computer communicably coupled to the FI computer. See at least paragraph [0041] and Fig. 1.)
a commerce platform computer operably connected to the wallet server computer and to the tokenization provider computer; (Brockmann discloses payment association networks connected to the wallet server computer and tokenization 
wherein the memory of the consumer mobile device comprises instructions configured to cause the mobile device processor to:
	The remainder of claim 7 is substantially similar to claim 1 and is rejected using similar reasoning.

Claim 8
Claim 8 is substantially similar to claim 2 and is therefore rejected using similar reasoning.

Claim 10
Claim 10 is substantially similar to claim 4 and is therefore rejected using similar reasoning.

Claim 13
A method for provisioning payment card credentials to one of an Internet of Things (IoT) device or a merchant using a companion application, comprising:
receiving, by a mobile device processor of a consumer's mobile device from an input component, an instruction to launch a wallet application; (Brockmann discloses the user initiating presentation of an integrated digital wallet management 
launching, by the mobile device processor, the wallet application; (Brockmann discloses launching a wallet application. See at least paragraphs [0079]-[0080]. Brockmann discloses other entities that may share or may have credentials pushed to their respect wallets (i.e. companion applications). See at least paragraph [0115].)
displaying, by the mobile device processor on a display screen, a wallet application user interface (UI) comprising a list of available companion applications associated with a plurality of merchants and Internet of Things (IoT) devices; (Brockmann discloses determining and displaying one or more wallets associated with the each of the one or more payment credentials (i.e. companion application wallets) and displaying the associated entities. See at least paragraph [0112] and Fig. 9. Brockmann discloses the system interface comprising a dashboard menu capable of receiving user input directed to a display of payment credentials and sorted based on one or more characteristics of the payment credentials and creating a new dashboard for display based on the received criteria. See at 
receiving, by the mobile device processor via the input component, selection of a companion application from the wallet application UI; (Brockmann discloses determining and displaying one or more wallets associated with the each of the one or more payment credentials (i.e. companion application wallets) and displaying the associated entities. See at least paragraph [0112] and Fig. 9. Brockmann discloses the system interface comprising a dashboard menu capable of receiving user input directed to a display of payment credentials and sorted based on one or more characteristics of the payment credentials and creating a new dashboard for display based on the received criteria. See at least paragraph [0117]. Brockmann disclose setting up the token for one or more digital wallets stored on the payment device that are associated with a particular merchant and particular wallet. See at least paragraphs [0051] and [0112]. Brockmann discloses other entities that may share or 
displaying, by the mobile device processor on the display screen, a selection screen comprising an icon identifying the selected companion application and a list of available payment card accounts of the wallet application; (Brockmann discloses displaying a list of payment credentials available for selection. See at least paragraphs [0111], [0117] and Fig. 9. Brockmann discloses other entities that may share or may have credentials pushed to them. See at least paragraph [0115]. Brockmann discloses other types of payment devices such as watch, glasses, etc. See at least paragraph [0039]. Brockmann discloses selection screens and wallet interfaces may embody icons that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0084] and [0113]-[0114].)
receiving, by the mobile device processor via the input component, a selection of a payment card account from the selection screen; (Brockmann discloses selection of one or more 
transmitting, by the mobile device processor to a wallet server computer in response to the selection, payment account credentials of the payment card account; (Brockmann discloses the user generating a token request. See at least paragraph [0041]. Brockmann discloses the user inputting their payment credential. See at least paragraph [0113]. Examiner notes this request is necessarily transmitted to the token service in order to proceed to the generating of the tokens for storage into the user’s payment device. Brockmann discloses selection screens and wallet interfaces may embody icons that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0084] and [0113]-[0114].)
receiving, by the mobile device processor from the wallet server computer, a companion token representing a digitization of the payment card account; and (Brockman discloses a tokenization service providing a token to the user. See at least paragraph [0041]. Brockmann discloses storing the tokens in the user’s payment device. See at least paragraph [0051].)
associating, by the mobile device processor, the companion token with the companion application; (Brockmann discloses the token or digital wallet may be associated with a payment application that can be used regardless the device being used to enter into the transaction over the internet. See at least paragraph [0039]. Brockmann discloses associating the token with the wallet that is associating with the merchant or shared entity. See at least paragraphs [0051] and [0115]. Brockmann discloses other entities that may share or may have credentials pushed to them. See at least paragraph [0115]. Brockmann discloses other types of payment devices such as watch, glasses, etc. See at least paragraph [0039].)
transmitting, by the mobile device processor to one of a merchant or an IoT device associated with the companion application, the companion token; and (Brockmann discloses the system performing a transfer function of the payment credentials and adding payment credentials and tokens through the interface. See at least paragraphs [0119]-[0121]. Brockmann discloses selection screens and wallet interfaces may embody icons that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0084] and [0113]-[0114].)
displaying, by the mobile device processor on the display screen, a confirmation message indicating that the companion token has been loaded to one of the merchant or the IoT device. (Brockmann discloses “In some embodiments, when a payment credential is “associated with” a digital wallet, the payment credential is shown by the interface, to be connected with the digital wallet for use as a payment credential with the digital wallet.” See at least paragraph [0083].)
Although Brockmann does disclose a companion UI and a wallet management interface including payment account labels and indications of storage locations and associated entities, they might not explicitly disclose the particular selection screen recited by the claims. Brockmann does disclose selection screens and wallet interfaces may embody icons and various arrangements that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0084] and [0113]-[0114].
It would be obvious to embody the UI as a selection of icons identifying the IoT device and a list of payment card accounts associated with the wallet application because Brockmann does teach that each of these elements may be embodied as icons (See at least paragraphs [0079]-[0084] and [0113]-[0114]) and to do so would be merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

Claim 14
Claim 14 is substantially similar to claim 2 (see above) and is therefore rejected using similar reasoning.

Claim 17
A system for associating payment card credentials with a companion application, comprising: 
a consumer mobile device comprising a mobile device processor operably connected to a memory, an input component, and a display screen; (Brockmann discloses a mobile device with display, processor and memory. See at least paragraph [0003].)
at least one Internet of Things (IoT) device operable for communications with the consumer mobile device; (Brockmann discloses other entities that may share or may have credentials pushed to them. See at least paragraph [0115]. Brockmann discloses other types of payment devices such as watch, glasses, etc. See at least paragraph [0039].)
a wallet server computer operably connected to the consumer mobile device; (Brockmann discloses tokenization service communicably coupled to token and account database (i.e. wallet 
an issuer financial institution computer operably connected to the wallet server computer; (Brockmann discloses an issuing financial institution computer. See at least Fig. 3.)
a tokenization provider computer operably connected to the issuer FI computer; and (Brockmann discloses a tokenization service computer communicably coupled to the FI computer. See at least paragraph [0041] and Fig. 1.)
a commerce platform computer operably connected to the wallet server computer and to the tokenization provider computer; (Brockmann discloses payment association networks connected to the wallet server computer and tokenization provider computer (i.e. commerce platform computers). See at least Fig. 1.)
wherein the memory of the consumer mobile device comprises instructions configured to cause the mobile device processor to:
	The remainder of claim 17 is substantially similar to claim 13 and is rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to claim 2 (see above) and is therefore rejected using similar reasoning.


Claims 3, 9, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmann et al. (US 2017/0068952 A1 hereinafter Brockmann further in view of Salama et al. (US 2020/0082386 A1 hereinafter Salama).

Claim 3
The method of claim 1, further comprising, prior to displaying the list of payment card accounts associated with the wallet application: 
displaying, by the mobile device processor on the display screen, a prompt for the user to provide authentication data; (Brockmann discloses accessing the digital wallet management interface by user authentications. See at least paragraphs [0012] and [0081].)
receiving, by the mobile device processor via the input component, input of authentication data from the user; (Brockmann discloses receiving user authentication credentials. See at least paragraph [0081].)
determining, by the mobile device processor, that the authentication data input by the user is incorrect; and (Brockmann discloses authenticating the user. See at least 
terminating, by the mobile device processor, the device token association process. (See the combination below for determining if the authentication data is incorrect.)

Although Brockmann does disclose authenticating the user to access and move payment credentials, they might not explicitly disclose determining if the authentication is incorrect and terminating the token association process. Salama teaches the client device comparing authentication credentials against stored information and failing to authenticate the user. See at least paragraph [0089]. Salama teaches their process presenting an error message and providing a link to reset their authentication credential (i.e. terminating the authentication process). See at least paragraph [0089].
It would be obvious to combine terminating the process in response to a failed authentication because combining the authentication procedure from Salama with the wallet management system of Brockmann is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9
Claim 9 is substantially similar to claim 3 and is therefore rejected using similar reasoning.

Claim 15
Claim 15 is substantially similar to claim 3 and is therefore rejected using similar reasoning.

Claim 19
Claim 19 is substantially similar to claim 3 and is therefore rejected using similar reasoning.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lyman et al. (US 2013/0110658 A1) discloses generating payment tokens to be stored in mobile wallets associated with sponsor applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984.  The examiner can normally be reached on M-F 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691